DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  Vinot et al (US 9804054 B2) and Unni et al (US 20160282885 A1) both disclose system(s) that monitor and control oscillatory instability in flow systems. Vinot et al and Unni et al however does not anticipate nor render obvious oscillatory control systems that comprise computing critical dynamics from backward time finite-time Lyapunov exponent (FTLE) fields based on one or more flow characteristics; identifying one or more regions of critical dynamics associated with impending oscillatory instabilities in a turbulent flow system; and disrupting the identified region of critical dynamics to control the onset of oscillatory instabilities in the turbulent flow system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 

US 20210131663 A1 SYSTEM AND METHOD FOR PREDETERMINING THE ONSET OF IMPENDING OSCILLATORY INSTABILITIES IN PRACTICAL DEVICES
US 20190264916 A1 SYSTEM AND METHOD FOR OPTIMIZING PASSIVE CONTROL OF OSCILLATORY INSTABILITIES IN TURBULENT FLOWS
US 10337414 B2 Devices and methods for early prediction of impending instabilities of a system
US 20160282885 A1 SYSTEM AND METHOD FOR CONTROLLING OSCILLATORY INSTABILITIES IN A DEVICE
US 20150260609 A1 SYSTEM AND METHOD FOR PREDETERMINING THE ONSET OF IMPENDING OSCILLATORY INSTABILITIES IN PRACTICAL DEVICES
US 9804054 B2 System and method for predetermining the onset of impending oscillatory instabilities in practical devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856